Petition dismissed. And it is further ordered
that the clerk make appropriate entries upon the docket of the Superior Court for said County of Worcester in the case of R. E. Guerin Trucking Co., Inc. vs. Ernest C. Sturtevant. This is a petition of the plaintiff in the case of R. E. Guerin Trucking Co., Inc. vs. Ernest C. Sturtevant to establish the truth of exceptions. The petition does not conform to the requirements of the statutes and rules. C. L. (Ter. Ed.) c. 231, § 117. Rule 6 of the Rules for the Regulation of Practice before the Full Court (1926). 252 Mass. 585, 587. It contains no allegation verified by affidavit that the bill of exceptions conforms to the truth. Levine, petitioner, 301 Mass. 612. Andersen, petitioner, 301 Mass. 612. The petition must be dismissed.